In a proceeding to invalidate a peti*460tion designating Bruce K. Lord as a candidate in a primary election to be held on September 14, 1999, for the nomination of the Democratic Party as its candidate for the public office of Council Member, First Council District, City of Yonkers, Bruce K. Lord appeals from an order and judgment (one paper) of the Supreme Court, Westchester County (Coppola, J.), dated August 18, 1999, which denied his motion to dismiss the proceeding for lack of jurisdiction and thereupon granted the petition and invalidated the designating petition upon the ground that it was permeated with fraud in which the candidate personally participated.
Ordered that the order and judgment is affirmed, without costs or disbursements. No opinion. Bracken, J. P., McGinity, Feuerstein and Schmidt, JJ., concur.